Citation Nr: 1743125	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for back disability.

2. Entitlement to service connection, to include on a secondary basis, for back disability.

3. Entitlement to service connection, to include on a secondary basis, for headaches.

4.  Entitlement to an effective date earlier than December 4, 2003 for the award of service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to an initial rating in excess of 70 percent disabling, as of December 4, 2003, for an acquired psychological disorder, to include PTSD, mood disorder, and schizoaffective disorder.

6. Entitlement to a rating in excess of 60 percent disabling as of April 1, 2007, for prostate cancer, status post radical prostatectomy.

7. Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2004, January 2007, October 2010 and April 2015 rating decisions of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, in September 1971 the Veteran filed a claim for service connection for nerves.  That claim was denied in a January 1972 rating decision and the Veteran was notified of the decision that same month.  In February 1973, the Veteran filed an untimely notice of disagreement (NOD) and the January 1972 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).  

In a February 1974 statement, the Veteran asserted that he filed for disability benefits in September 1973 and had not received any further communication.  The Veteran was thereafter notified in a March 1974 letter that his service connection claim for nervous condition was denied in a January 1972 rating decision.  The Veteran was further advised that if he wished to reopen his claim he could do so by submitting medical evidence showing treatment for his condition since his discharge from service.  

No further communication regarding his claim for an acquired psychological disorder was received until the Veteran submitted a claim in August 1996.  At this point, the Veteran requested to reopen his claim for PTSD which was interpreted as a claim for service connection.  The service connection claim for PTSD was denied in a March 1997 rating decision and the Veteran filed a timely NOD in April 1997.  A Statement of the Case (SOC) was issued in May 1997 and the Veteran filed a timely VA Form 9, substantive appeal, in June 1997.

In a September 2003 decision, the Board denied the Veteran's service connection claim for PTSD.  The appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and that decision is final based on the evidence then of record.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2016).  

On December 4, 2003, the Veteran filed to reopen his service connection claim for PTSD, and additionally asserted service connection for a back disability.  Those claims were denied in a June 2004 rating decision.  In October 2004, the Veteran filed a timely NOD, but only with regard to the service connection claim for PTSD.  Accordingly, with regard to service connection claim for back disability, the Veteran did not express disagreement with denial of his service connection claim and the June 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).   

With regard to the PTSD claim on appeal, the RO issued a SOC in March 2006 and the Veteran filed a timely substantive appeal in May 2006.  In an April 2010 decision, the Board reopened the claim and remanded the matter in order to verify the Veteran's alleged stressors.  Thereafter, the Veteran's service connection claim for PTSD was granted in an October 2010 rating decision which assigned a 70 percent disability evaluation effective December 4, 2003; the date the Veteran filed to reopen his claim. 

The Board notes that in March and June 2016 letters, the Veteran's representative requested a copy of the claims file.  The claims file shows that the request for documents was fulfilled the VA Records Management Center in October 2016.

The issue of entitlement to service connection for scars secondary to prostate cancer, status post radical prostatectomy, has been raised by the record in a July 2006 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

In February 2017, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

Lastly, the Board notes that in a May 2017 letter, the Veteran's attorney asserted clear and unmistakable error (CUE) in the October 2010 rating decision which granted service connection for PTSD and assigned an effective date of December 4, 2003.  The Veteran's attorney further asserted that there was no clear rationale for the effective date provided and she requested an earlier effective date of August 1996.  The Board finds that the claim is properly characterized as an earlier effective date claim which is addressed below.  If the Veteran's attorney wishes to file a CUE claim with an earlier decision she is free do to so.

The issues of entitlement to service connection for back disability and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim for service connection for back disability was denied in an unappealed June 2004 rating decision.

2. Evidence submitted since the June 2004 rating decision includes information that was not previously considered by the VA and that establishes a fact necessary to substantiate the claim for service connection for back disability, and therefore creates a reasonable possibility of substantiating the claim. 

3. In August 1996, the Veteran filed a service connection claim for PTSD; that claim was denied in an unappealed September 2003 Board decision; the next communication from the Veteran or any representative concerning service connection for PTSD was received on December 4, 2003, at which time the Veteran requested his service connection claim be reopened.

4. The Veteran's PTSD more nearly approximates total occupational and social impairment due to symptoms such as gross impairment in thought process, persistent delusions and hallucinations, grossly inappropriate behavior, persistent danger of hurting himself and others, social isolation, and disorientation to time and place.

5. The Veteran's prostate cancer is in remission and the service-connected prostate cancer residuals have been assigned the maximum schedular rating available.  The Veteran does not have renal dysfunction.

6. As a result of this decision, the Veteran is in receipt of a total rating based on his PTSD alone, as well as additional service-connected disabilities ratable at least 60 percent, separate and distinct from PTSD and involving different anatomical segments or bodily systems.




CONCLUSIONS OF LAW

1. The June 2004 rating decision that denied entitlement to service connection for back disability is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R §§ 20.302(a), 20.1103 (2016).

2. New and material evidence has been received since the June 2004 rating decision and the requirements to reopen the claim of entitlement to service connection for back disability have been met.  38 U.S.C.A §§ 5108 (West 2014); 38 C.F.R § 3.156 (2016).

3. The criteria for an effective date earlier than December 4, 2003, for the award of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.104, 3.151, 3.156, 3.160, 3.400, 20.1100 (2016).

4. The criteria for an initial 100 percent disability rating, as of December 4, 2003, for an acquired psychological disorder, to include PTSD, mood disorder, and schizoaffective disorder, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

5. The criteria for a disability rating greater than 60 percent, as of April 1, 2007, for prostate cancer, status post radical prostatectomy, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.115a, 4.115b, DC 7528 (2016).

6. The criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notices in March 2004, May 2005, March 2006, July 2007, May 2009, April 2010, and December 2014.

Accordingly, the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

New and Material Evidence

The Veteran's claim for service connection for back disability was originally denied in a June 2004 rating decision.  The denial was based on a finding that no back disability occurred during service.  The RO noted that the service treatment records (STRs) were negative for a chronic back disorder and there were no complaints of a back disability during service.  The Veteran did not perfect an appeal or submit new and material evidence within one year.  Therefore, the June 2004 rating decision is final as to the evidence then of record, and is not subject to review on the same factual basis.  38 U.S.C.A § 7105(b)(2)(c) (West 2014); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2016). 

The Veteran requested the RO reopen his service connection claim for back disability in March 2015.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R § 3.156(a) (2016); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a) (2016). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

The evidence of record at the time of the June 2004 rating decision included VA medical records dating up to June 2004 and the Veteran's STRs.  Evidence added to the claims file since the June 2004 rating decision includes updated VA medical records.  These records included a June 2006 bone scan study revealing arthritic changes of the joints that was found to possibly represent an unusual site of prostate carcinoma metastasis.  The physician noted that an increased uptake in the left L5-S1 articulating joint was found to be a usual site of arthritic change, but further found that the degree of uptake was somewhat more extensive than usually associated with simply arthritic change.  An X-ray study was suggested.  A July 2006 radiology lumbosacral spine record noted a history of prostate cancer and an abnormal bone scan.  Mild multilevel degenerative changes were seen with no acute fractures or subluxations.

A May 2015 X-ray study of the lumbosacral spine revealed mild degenerative changes, ill-defined sclerosis at the left sacroiliac joint, and noted that metastatic disease could not be excluded.  A bone scan study was recommended.  A May 2015 bone imaging study revealed no evidence of osseous metastatic disease.  The physician did find mild irregular activity seen scattered throughout the cervical, thoracic and lumbar spine.  An addendum medical record noted no cancer metastatic to the spine per bone scan.

As noted above, the Veteran's initial service connection claim was denied based upon a finding that the condition did not exist during service.  However, the Board finds that VA medical records evidencing a potential relationship between the Veteran's service-connected prostate cancer and his diagnosed arthritis of the lumbar spine constitutes new and material evidence under the definition set forth in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005) (concluding that the terms "new" and "material" have the same meaning throughout the entire section).  

Given that this evidence addresses a fact necessary to substantiate the appellant's claim of entitlement to service connection for back disability, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore the claim of entitlement to service connection for back disability is reopened.  


Earlier Effective Date

The Veteran and his representative assert that he is entitled to an effective date for the award of service connection for PTSD that is consonant with the date he originally filed a claim for service connection.

As noted above, the Veteran originally filed a claim for service connection for PTSD in August 1996.  That claim was subsequently denied in a March 1997 rating decision.  The Veteran filed a timely NOD in April 1997, and the Board denied the claim in a September 2003 decision.  The Veteran did not appeal the Board's decision to the Court, and that decision became final based on the evidence then of record.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2016).  

Thereafter, the Veteran filed to reopen his service connection claim for PTSD on December 4, 2003.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2016).  

Given the finality of the September 2003 Board decision, the law is clear that the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (q)(ii), (r) (2016).  

Accordingly, the Board concludes that December 4, 2003 is the proper effective date for the grant of service connection for PTSD, as that is the date of the claim to reopen following the final September 2003 Board decision.  The claim is denied.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

Acquired Psychological Disorder

The Veteran's acquired psychological disorder, to include PTSD, mood disorder and schizoaffective disorder is rated 70 percent disabling under DC 9411.  38 C.F.R. § 4.127 (2016).  The Veteran contends that his acquired psychological disorder more closely approximates a total disability rating.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for rating the Veteran's disability.  

Pursuant to the General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 indicates there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  A score of 61 to 70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  38 C.F.R. § 4.125(a) (2016); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

In early July 2004, the Veteran was hospitalized for paranoia and auditory hallucinations commanding him to kill himself and others.  The Veteran reported hearing voices telling him to hurt himself.  A problem assessment noted the following: inconsistent impulse control; a history of homicidal thoughts, feelings and actions; a history of violence; and social withdrawal and or social isolation or angry outbursts.  The Veteran was found with a knife which was taken away by the police.  The Veteran was also noted to have self-care deficits of bathing, dressing and grooming.  The Veteran underwent several days of inpatient care, during which time his prescribed medications were changed.  During his hospitalization he also reported hearing voices, including the voice of a friend stating he wanted to kill him and directing the Veteran to hurt a female friend.  

Following inpatient treatment, the Veteran was noted as casually dressed and adequately groomed.  He was found alert and cooperative and his speech was normal.  He denied any current auditory or visual hallucinations, although he endorsed continued paranoid ideations of someone after him.  His mood was "OK" and affect congruent and sometimes suspicious.  He was noted to have some residual paranoia and his thought process was found linear.  His insight and judgement were found impaired.  The Veteran was diagnosed with polysubstance dependence and substance induced psychotic disorder versus schizophrenia.  A GAF score of 45 was assigned.

A September 2004 VA psychiatry record shows the Veteran was noted as casually dressed with decent hygiene.  His behavior was cooperative, eye contact decent, and no unusual tics or movements were observed.  His mood was mildly dysphoric and affect restricted.  His though process was linear and goal-directed and he denied any current suicidal or homicidal ideation, delusions, or paranoia.  His insight and judgement were found intact and speech normal.  The Veteran was diagnosed with opioid dependence and assigned a GAF score of 55.

A November 2004 VA psychiatry biopsychosocial assessment noted a history of PTSD, schizophrenia and polysubstance dependence.  The Veteran denied any current suicidal or homicidal ideation, although he admitted to several prior attempts, most recently 5 years prior.  Past suicidal ideations were reported including auditory hallucinations instructing the Veteran to hurt himself.  No current auditory hallucinations were reported, although he did report occasional visual hallucinations consisting of seeing dead people.  Other symptoms reported included serious depression, anxiety, problems concentrating, and trouble controlling violent behavior.  The psychiatrist noted that the Veteran was alert and oriented to all spheres.  His appearance was noted as unkempt, unshaven and tired.  He was also noted as friendly and cooperative.  No psychomotor agitation or tardive dyskinesias were found.  His speech was low and monotone, but with a normal rate and rhythm.  His thought process was linear and goal-directed, and thought content consisted of paranoia about a man he claimed to have shot in another state and who he thought was after him.  His insight, judgement, and impulse control were found fair.  He was diagnosed with a history of PTSD and polysubstance dependence, and assigned a GAF score of 44.

A March 2005 VA psychiatry progress note shows the Veteran underwent methadone maintenance.  The Veteran denied any auditory or visual hallucinations, feelings of paranoia or suicidal ideations.  He also denied difficulty sleeping.  The psychiatrist noted the Veteran's grooming and hygiene were fair, and that he was calm, cooperative and pleasant.  His speech was found normal.  The Veteran's thought process was noted as linear and insight and judgement fair.  He was diagnosed with opioid dependence, a psychotic disorder, and assigned a GAF score of 50.

The Veteran underwent a VA psychiatric assessment in September 2005.  The Veteran was noted as casually dressed although a little disheveled.  His eye contact was "OK" with no psychomotor agitation or retardation found.  His speech was normal, mood euthymic and congruent.  The Veteran denied any auditory or visual hallucinations.  He also denied any current suicidal or homicidal ideations.  His thought process was linear and goal-directed, and insight and judgement fair.  The Veteran was diagnosed with opioid dependence and assigned a GAF score of 40.

A December 2005 VA biopsychosocial assessment noted the Veteran was currently homeless and reported suffering from auditory hallucinations and paranoia for which he self-medicated with drugs.  Auditory hallucinations were reportedly becoming more intrusive.  He currently denied any suicidal or homicidal ideations or depression.  The psychiatrist noted that his affect was blunted.  The psychiatrist also noted a past history of suicidal and homicidal ideation and a history of assaultive behavior.  The Veteran was noted as appropriately groomed and dressed and his behavior was calm and cooperative.  Additionally, his memory and cognition was found grossly intact.  His speech was normal and mood "Okay" with a mildly blunted and restricted range.  His thought process was linear and goal-directed and appropriate.  His insight and judgement were found fair.  A GAF score of 50 was assigned which was changed to 40 in an addendum medical record.  

The Veteran underwent a VA mental health assessment in early July 2006.  The Veteran reported depression and paranoia when people looked at him.  Those symptoms were reportedly exacerbated by large crowds and rap music.  He stated that "youngsters were taking advantage of their elders and that if he had to hurt some youngsters he would."  When asked to clarify, he stated that he first would find out if the person(s) were actually talking about him or whether the voices were a hallucination.  He also reported that he shot a man several years prior and that someone came looking for him which caused him to move to another city.  He further stated that he was often misled by his auditory hallucinations which sometimes commanded him to do things including hitting people.  He suspected the source of the voices was the devil.

In late July 2006, the Veteran's grooming and hygiene was noted as good, as was his eye contact.  No psychomotor abnormality was found.  The Veteran reported feeling paranoid due to auditory hallucinations of people out to get him.  He also reported command voices telling him to hurt his girlfriend, but that he dealt with the voices through prayer.  He further endorsed visual hallucinations including seeing dead bodies around him and that he had nightmares accompanied by violent waking 2-3 times per month.  The Veteran also endorsed recent suicidal ideation.  The psychiatrist noted that the Veteran was cooperative and slightly anxious.  His speech was slightly slowed, slurred and occasionally incoherent.  His mood was slightly anxious and depressed with restricted affect.  He also stated that he avoided people.  He was found cooperative and pleasant and his speech occasionally incoherent, although overall logical, abundant and somewhat pressured.  His mood was dysthymic and affect restricted to flat.  His thought process was found disorganized, tangential at times with circumstantial episodes on a given subject.  His thought content was notable for paranoid ideations with vague homicidally directed at voices and persons who might harm him.  Cognition was found somewhat impaired but grossly intact enough to manage his own affairs.  Lastly, his insight and judgement were found questionable to fair.  The Veteran was diagnosed with PTSD, schizophrenia and a history of depressive disorder.  A GAF score of 60 was assigned, although an addendum assigned a GAF score of 45 due to disorganized thought process and continued hallucinations.

In April 2007, a VA mental health record noted that since the Veteran's prostate surgery his symptoms of PTSD, depression and schizoaffective disorder had increased making it impossible for him to find regular employment.  The psychiatrist noted that the Veteran was unable to get to work consistently and on time, meet production norms, follow instructions, or get along with coworkers or supervisors.  The Veteran reported continual combat nightmares, dreams about sex and that he would wake up with scratches.  The also reported depression and paranoia with continued auditory hallucinations.  Further, the physiatrist noted that the Veteran did not know how to reorder his medications and he did not understand explanations.  The examiner found the Veteran's thinking grossly organized with delusions and hallucinations.  The Veteran was also found to suffer from vegetative symptoms of depression and intrusive symptoms of PTSD.  He denied any suicidal or homicidal ideations.  A GAF score of 40 was assigned.  An addendum medical record issued in May 2007 provided a medical opinion that the Veteran was 100 percent disabled from any kind of work due to his PTSD and schizoaffective disorder.

During a September 2007 VA examination for his service-connected mood disorder, the Veteran reported hearing voices.  The record shows that the Veteran abruptly left the examination after 45 minutes; therefore, the examination was incomplete.  The examiner did note symptoms including auditory hallucinations and that the Veteran reported having special powers.  The Veteran was noted as neatly dressed who wore sunglasses because he did not like people looking at him.  His eye contact was poor and speech empty and vague with irrelevant answers given to questions.  His mood and affect was anxious and angry, thought processes slow and evasive at times, with a paucity of ideas.  The examiner also noted that the Veteran endorsed paranoia and delusions of people out to harm him.  His memory was listed as unknown, but grossly intact.  Judgement and insight were fair.  Cognitive functions were not examined.  The Veteran was diagnosed with schizophrenia of a schizoaffective versus paranoid type, a mood disorder if he is not schizoaffective, and a history of polydrug addiction.  A current GAF score of 35 was assigned.

A November 2008 VA mental health record shows that the Veteran reported only hearing voices at night when he was praying.  The auditory hallucinations were reported as derogatory.  The Veteran also reported nightmares.  The psychiatrist noted that the Veteran was neatly dressed with a pleasant and cooperative demeanor.  His mood was found mildly depressed and his affect was noted as labile.  He denied any suicidal or homicidal ideation.  His thought process was found occasionally disorganized and difficult to follow, and his judgement and insight were found fair.  The Veteran was assigned a GAF score of 45.  

During a June 2009 VA examination the Veteran reported that he was unemployable and could not work around people.  He also reported continual paranoia, depression and nightmares.  The Veteran endorsed auditory hallucinations at night and denied any current visual hallucinations.  The examiner noted that the Veteran was oriented to time, place, person and situation, although he did not know what season it was or what county he lived in.  The examiner also noted depressed mood some days and some diminished interest in activities.  The Veteran denied psychomotor agitation or retardation, fatigue or loss of energy, feelings of worthlessness, guilt, and diminished thinking or concentration.  The Veteran did report having recurrent dreams about a person putting a gun to his head.  In addition, he reported intrusive thoughts about stressor events relating to Vietnam.  Further, he reported avoiding activities, places and people that reminded him about Vietnam, and additionally endorsed isolation.  Other symptoms reported included difficulty falling asleep, hypervigilance, irritability and angry outbursts.  The Veteran was diagnosed with schizoaffective disorder, PTSD and cocaine and heroin abuse in remission.  A GAF score of 50 was assigned.

The Veteran underwent another VA examination in August 2010.  The examiner diagnosed the Veteran with PTSD, chronic schizoaffective disorder, and alcohol and opiate abuse in remission, and assigned a GAF score of 52.  The Veteran reported hearing voices for many years and that he felt occasionally paranoid.  He also endorsed visual hallucinations, nightmares, exaggerated startle effect, hypervigilance, and intrusive thoughts that someone was coming after him or laughing at him.  He also reported becoming more isolated and depressed.  The Veteran denied any panic attacks or excessive anxiety.  The examiner noted that the Veteran had not worked since 1988.  The Veteran also reported several suicide attempts including significant suicidal thoughts five months prior.  The examiner noted that the Veteran's mood and affect was anxious and he had difficulty communicating effectively.  The Veteran also had problems responding to direct questions and required frequent redirection.  His thought process was found generally logical and organized although it became circumstantial at times.  His insight and judgement were found quite poor.  The examiner found that the Veteran's PTSD resulted in constant belligerence and an argumentative nature with coworkers and peers.  The examiner also noted that the Veteran had not been able to have meaningful relationships and that he had been socially inappropriate in his community.  She also noted that he had been homeless and had difficulty with employment.  Overall, the examiner found that the symptoms affected his ability to function occupationally, socially and behaviorally.

Based on the evidence of record, the Board finds an initial rating of 100 percent is warranted.  In making this determination, the Board finds the evidence of record more closely approximates total occupational and social impairment due to symptoms such as gross impairment in thought process, persistent delusions and hallucinations, grossly inappropriate behavior, persistent danger of hurting himself and others, and disorientation to time and place.

The Board notes the presence of these symptoms throughout the entire period on appeal.  The Board further notes that the Veteran's hallucinations included command auditory hallucinations that directed him to hurt himself and others, and the evidence shows the Veteran occasionally acted on those commands as noted by numerous suicide attempts and a history of assaults and violence.  While the record does show the Veteran's symptoms have occasionally ebbed due to changes in his psychotropic medications, the evidence further shows that his symptoms have continued throughout the period on appeal despite such treatment.  

Moreover, an April 2007 VA psychiatrist found the Veteran 100 percent disabled from any kind of work due to his PTSD and schizoaffective disorder, and the most recent August 2010 VA examiner noted that the Veteran's symptoms affected his ability to function occupationally, socially and behaviorally.  

Accordingly, the Board finds the Veteran's acquired psychological disorder symptoms, taken as a whole, more closely approximate total occupational and social impairment during the entire period on appeal.  Thus, an initial rating of 100 percent, as of December 4, 2003, is warranted and the claim is granted.

Prostate Cancer Residuals

The Veteran is seeking a higher disability rating for his service-connected prostate cancer residuals.  The Veteran's prostate cancer residuals are rated 60 percent disabling as of April 1, 2007, under DC 7528

Initially, the Board recognizes statements made by the Veteran in which he asserted that his 100 percent disability rating for prostate cancer was taken away, and that the he requested his rating be restored to the previous 100 percent level.  See March 2015 Report of General Information.  With specific regard to DC 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent will end as of the date the veteran received final treatment for cancer, the cessation of treatment for the cancer itself, as opposed to treatment for residuals secondary to the cancer or further treatment required as a result of the treatment for the disease.  Tatum v. Shinseki, 26 Vet. App. 443, 447-48 (2014) (also referred to as "Tatum II"). 

The provisions of 38 C.F.R. § 3.343 do not apply to a decrease in disability compensation under DC 7528 because the decrease is the product of compliance with DC 7528, which provides for the cessation of the prostate cancer evaluation after a temporal period if there has been no local reoccurrence or metastasis, and for evaluation of prostate cancer residuals thereafter under a different DC.  Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992). 

Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b. 

The Board notes that notice of the proposed rating reduction was sent in a September 2006 correspondence prior to the January 2007 rating decision.  Accordingly, this case is properly categorized as an increased rating claim as noted on the cover page, and is not a rating reduction claim.  As such, the Veteran's prostate cancer residuals will be rated based upon voiding dysfunction or renal dysfunction.

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which provides that the particular condition be rated as urine leakage, urinary frequency, obstructed voiding or urinary tract infection.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, warrants a maximum 60 percent evaluation.  See 38 C.F.R. § 4.115a (2016). 

Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  Daytime voiding interval between one and two hours, or awakening to void three to four times per night, warrants a 20 percent disability rating.  A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent disability rating.  Id.

Renal dysfunction is also evaluated under 38 C.F.R. § 4.115a.  Ratings ranging from zero to 100 percent may be assigned depending on the nature and severity of symptoms.  Id.

In considering the history of the Veteran's prostate cancer, he was diagnosed in March 2005 after he underwent a biopsy.   In August 2005, the Veteran underwent a radical retropubic prostatectomy.  In a November 2005 rating decision, service connection was granted for prostate cancer, and a 100 percent disability rating was assigned, effective April 27, 2005.  He underwent a VA examination in July 2006 to determine the current severity of his prostate cancer.

During the July 2006 VA examination, the examiner noted that the most recent PSA value was 0.01 ng/ml, with reference range of 0-4.0 ng/ml.  Current symptoms included erectile dysfunction and increased urinary frequency.  The Veteran reported urinating every hour during the day and 4-5 times per night.  He denied using absorbent pad for incontinence.  He further denied dribbling, urine leakage or bowel incontinence.  The examiner found no history of metastatic prostate cancer.  

An April 2007 VA urology consultation shows the Veteran denied nocturia, urinary urgency, frequency, weak stream, dysuria, hematuria, or hesitancy.  In May 2007, the Veteran reported trouble urinating and additionally complained of 1-2 episodes of watery diarrhea during the past couple months.  

An August 2007 VA GU examination diagnosed the Veteran with prostate cancer, status post radical prostatectomy with residuals of impotence, urinary incontinence requiring absorbent pads at night and urinary frequency.  During the examination, the Veteran reported voiding about once an hour during the day, and every 30 minutes at night.  No urinary tract infections were reported.  He also reported using absorbent pads for incontinence at night and occasional post void dribbling.  Additionally, the examiner noted that the Veteran's last PSA was 0.01.

A December 2010 VA medical record noted that the Veteran had nocturia four times per night and some frequency during the day.  An October 2014 abdominal echogram revealed a renal parenchymal echogenicity within normal limits.

The Veteran underwent another VA prostate examination in March 2015.  The examiner noted that Veteran's treatment record and recent urology appointment showed he was doing well overall since his prostate cancer was treated with radical retropubic prostatectomy (RRP).  The examiner found the Veteran's prostate cancer was currently in remission and noted a PSA of 0.14 ng/ml.  The examiner noted no acute symptoms include bone pain, weight changes, abdominal pain or voiding changes.  The Veteran reported a slow stream with post voiding dribbling, but felt that he emptied his bladder adequately.  The Veteran further reported small volume incontinence, but that he voided frequently which decreased his incontinence.  Additionally, the examiner found that the Veteran had a voiding dysfunction manifested by urinary leakage which required the use of absorbent material which had to be changed 2-4 times per day.  The voiding dysfunction was not found to require the use of an appliance.  The examiner also found that the voiding dysfunction was manifested by urinary frequency manifested by daytime voiding intervals between 1-2 hours, and nighttime awakening to void 5 or more times.  The examiner did not find the Veteran's voiding dysfunction manifested by urinary tract or kidney infection or obstructed voiding.  Additionally, the examiner found the Veteran's prostate cancer residual was not manifested by renal dysfunction.  Lastly, the examiner found the Veteran's prostate cancer did not impact his ability to work.

An August 2015 duplex Doppler study of the abdomen revealed renal parenchymal echogenicity within normal limits.  Lastly, a June 2017 VA primary care medical record noted a current PSA level of 0.16.

Initially, the Board notes that with regard to the secondary condition of erectile dysfunction, the Veteran is already service-connected for that condition.  Additionally, the Veteran is in receipt of SMC based on loss of use of a creative organ (erectile dysfunction) pursuant to 38 U.S.C.A. § 1114(k), effective August 18, 2005.  The Veteran has not expressed dissatisfaction with those assigned ratings or effective dates; therefore, those issues are not currently before the Board.  

The Veteran is currently in receipt of the maximum 60 percent disability rating under DC 7528 for voiding dysfunction; therefore, a higher rating is not available.  38 C.F.R. § 4.115a.  While disability ratings greater than 60 percent are available for prostate cancer residuals when renal dysfunction predominates, as noted above, the record shows that he does not have renal dysfunction.  Therefore discussion of a potentially higher rating based on renal dysfunction is unnecessary.  Id.  Accordingly, the criteria for a disability rating higher than 60 percent are not met. 

Other potentially relevant diagnostic codes including bladder fistula, bladder injury, or bladder calculus with symptoms interfering with function, also direct the rater to rate with respect to voiding dysfunction and/or urinary tract infection, as addressed above.  38 C.F.R. § 4.115b, DCs 7515, 7516, 7517 (2016).

In sum, the Board concludes that, as of April 1, 2007, a rating in excess of 60 percent is not warranted for the Veteran's voiding dysfunction.  As the Veteran's prostate cancer residual has not been shown to be manifested by renal dysfunction, no higher rating is available.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.97, DCs 6600, 6604, 6846 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1). 

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected prostate cancer, status post external radiotherapy, was adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of those assigned is provided for certain manifestations of the Veteran's service-connected disability, but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptom of the Veteran's prostate cancer, status post external radiotherapy, is residual voiding dysfunction.  The Veteran is currently rated under 38 C.F.R. § 4.115a based upon those symptoms.

The Board additionally finds that referral for extraschedular consideration is not warranted for the Veteran's service-connected acquired psychological disorder.  The primary symptoms of the Veteran's service-connected acquired psychological disorder are depressed mood, anxiety, delusions, hallucinations, nightmares, hypervigilance, chronic sleep impairment, exaggerated startled affect, persistent danger of hurting himself and other, isolation, and disorientation as to time and place.  The Veteran's acquired psychological disorder is currently rated under DC 9411, based upon those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's acquired psychological disorder.  This is particularly true given that the criteria for evaluating mental disorders specifically contemplate that the symptoms listed in the criteria are examples.  Thus, the Veteran's actual symptoms are expected to be likened, based on factors such as frequency and severity, to the examples in order to determine the proper rating.

Consequently, the Board finds that referral for extraschedular consideration is not required.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran is already in receipt of a TDIU.  Therefore, the Board need not consider whether an implied claim for a total disability rating based on unemployability has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Special Monthly Compensation

The Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  Bradley, 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable at a specified rate to a veteran under 38 U.S.C.A. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent and:

(1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or,

(2) is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350 (i) (2016).

While the separate disabilities rated as 60 percent disabling must involve separate and distinct anatomical segments or body systems, the fact that the total disability and the independent 60 percent disabilities result from a common etiological agent will not preclude entitlement.

In this case, the Board notes that as a result of this decision, a total rating for the Veteran's service-connected PTSD has been granted for the entire rating period on appeal.  Thus, for SMC purposes, this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 251; see also Bradley, 22 Vet. App. at 293. 

The Board additionally notes that the Veteran was previously in receipt of SMC at the housebound rate prior to April 2007.  However, SMC was discontinued following the reduction in his prostate cancer rating.

Because the Veteran has a single service-connected disability rated as total (acquired psychological disorder), and has an additional service-connected disability (prostate cancer status post radical prostatectomy) that is independently ratable at 60 percent, the criteria for SMC under 38 U.S.C.A. § 1114(s) have been met.

Thus, in light of the Court's decisions in Bradley and in Buie as well as memorandum decisions indicating that the Board should address, in the first instance, entitlement to SMC when raised by the evidence of record even though not addressed by the agency of original jurisdiction, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for back disability is reopened.

Entitlement to an effective date earlier than December 3, 2003, for the award of service connection for PTSD, is denied.

Entitlement to a 100 percent disability rating for an acquired psychological disorder, to include PTSD, mood disorder, and schizoaffective disorder, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 60 percent disabling, as of April 1, 2007, for prostate cancer, status post external radiotherapy, is denied

Entitlement to SMC under the provisions of 38 U.S.C.A. § 1114(s) is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

With regard to the remaining service connection issues on appeal, the Board notes that VA medical records raise the issue of whether the Veteran's diagnosed lumbar spine disability is secondary to his service-connected prostate cancer, including on an aggravation basis.  These include June 2006 bone scan and July 2006 X-ray study medical records which noted an increased uptake in the left L5-S1 articulating joint, the degree of which was found more extensive than usually associated with simply arthritic changes.  While another bone scan study performed nine years later showed no evidence of osseous metastatic disease, the Board finds that a question exists as to whether the Veteran's lumbar spine disability was aggravated by his service-connected prostate cancer.  

Thus, the Board concludes that a VA examination is necessary to address this outstanding question of etiology of the claimed back disability.  38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see Charles v. Principi, 16 Vet. App. 270 (2002); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Similarly, VA medical records have raised the issue as to whether the Veteran's diagnosed headaches are secondary to his service-connected PTSD, mood disorder, and schizoaffective disorder.  Specifically, a March 2010 VA mental health record shows that the Veteran reported some occasional occipital-type headaches which were noted to be musculoskeletal in origin, and "quite likely related to muscle tension related to his chronic stress."  The Veteran was diagnosed with chronic severe PTSD with nightmares and sleep disruption.  The Veteran was also diagnosed with severe psychosocial stressors with profound impact from PTSD and social isolation.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

Based on the above, the Board finds that VA examinations are necessary in order to determine the nature and etiology and to properly adjudicate the remaining service connection claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the claims file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the claims file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed back disability.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should list each diagnosed back disability identified and provide an opinion concerning the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability is etiologically related to service?  

(b) If not, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability was caused or aggravated a service-connected disability, to include prostate cancer?

A rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed headache disability.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should provide an opinion concerning the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed headache disability is etiologically related to service?  

(b) If not, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed headache disability was caused or aggravated a service-connected disability, to include an acquired psychological disorder?

A rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


